Case 1:19-cv-05641-VSB Document 45-16 Filed 03/30/20 Page 1 of 2
FILED: NEW YORK COUNTY CLERK 01/28/2014
                             06/26/2013                                      INDEX NO. 651089/2010
                Case
NYSCEF DOC. NO. 727
                483    1:19-cv-05641-VSB Document 45-16 Filed 03/30/20 RECEIVED
                                                                       Page 2 ofNYSCEF:
                                                                                 2      06/26/2013
                                                                                        01/28/2014
